           Case 1:20-cv-00925-AJT-IDD Document 8 Filed 09/02/20 Page 1 of 1 PageID# 38
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-925-AJT-IDD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and title, if any) THS Group, LLC d/b/a Total Home Protection c/o Corporation
Service Company was received by me on (date) Aug 17, 2020, 2:08 pm.

                I personally served the summons on the individual at (place)                                on (date)
                                         ; or
                I left the summons at the individual’s residence or usual place of abode with (name)                                ,a
                person of suitable age and discretion who resides there, on (date)                               , and mailed a copy
                to the individual’s last known address; or
          X     I served the summons on (name of individual) Doreen Haeselin , who is designated by law to accept service of
                process on behalf of (name of organization) THS Group, LLC d/b/a Total Home Protection c/o Corporation
                Service Company on (date) Fri, Aug 21 2020 ; or
                I returned the summons unexecuted because:                                ; or

                Other:                              ; or

        My fees are $                               for travel and $                         for services, for a total of $

        I declare under penalty of perjury that this information is true.



Date: 08/24/2020



                                                                                           Server's signature
                                                                   Sharon McCabe-Villa
                                                                                         Printed name and title


                                                                   PO Box 131, Lakewood, NJ 08701
                                                                                            Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Aug 21, 2020, 11:24 am EDT at 100 Charles Ewing Blvd Suite 160, Trenton, NJ 08628 received by
Doreen Haeselin . Age: 65; Ethnicity: Caucasian; Gender: Female; Weight: 140; Height: 5'4"; Hair: Brown; Eyes: Hazel;
Relationship: Registered Agent/Managing Agent At RA Office ;
